
	

114 HR 3838 IH: Fairness in Incarcerated Representation Act
U.S. House of Representatives
2015-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3838
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2015
			Mr. Jeffries (for himself, Ms. Norton, Mr. Rangel, Mr. Clay, Ms. Lee, Ms. Kelly of Illinois, Mrs. Beatty, Ms. Clarke of New York, Ms. Bass, Ms. Jackson Lee, Mrs. Watson Coleman, Ms. Fudge, Mr. Al Green of Texas, Mr. Bishop of Georgia, Mr. Richmond, Mr. Payne, Ms. Adams, Mr. Veasey, Mr. Johnson of Georgia, Mr. Hastings, Mr. Cleaver, Ms. Edwards, Ms. Plaskett, and Mr. Rush) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend title 13, United States Code, to provide that individuals in prison shall, for the
			 purposes of a decennial census, be attributed to the last place of
			 residence before incarceration.
	
	
 1.Short titleThis Act may be cited as the Fairness in Incarcerated Representation Act. 2.Residence of incarcerated individualsSection 141 of title 13, United States Code, is amended—
 (1)by redesignating subsection (g) as subsection (h); and (2)by inserting after subsection (f) the following:
				
					(g)
 (1)Effective beginning with the 2020 decennial census of population, in taking any tabulation of total population by States under subsection (a) for purposes of the apportionment of Representatives in Congress among the several States, the Secretary shall, with respect to an individual incarcerated in a State, Federal, county, or municipal correctional center as of the date on which such census is taken, attribute such individual to such individual’s last place of residence before incarceration.
 (2)In carrying out this subsection, the Secretary shall consult with each State department of corrections to collect the information necessary to make the determination required under paragraph (1)..
			
